                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

YOUNG ISRAEL OF TAMPA, INC.,

      Plaintiff,

v.                                               Civil No. 8:21-cv-00294-VMC-CPT

HILLSBOROUGH AREA
REGIONAL TRANSIT                                 COMPLAINT
AUTHORITY,

ADELEE LE GRAND, in her official                 PERMANENT INJUNCTIVE
capacity as Chief Executive Officer              RELIEF REQUESTED
of the Hillsborough Area Regional
Transit Authority, and                           DECLARATORY RELIEF
                                                 REQUESTED
RUTHIE REYES BURCKARD, in
her official capacity as Deputy Chief            DEMAND FOR JURY TRIAL
of Transportation for the Hillsborough
Area Regional Transit Authority,

     Defendants.
_____________________________________

     ANSWER AND AFFIRMATIVE DEFENSES OF HILLSBOROUGH
      AREA REGIONAL TRANSIT AUTHORITY TO COMPLAINT

      Defendant    HILLSBOROUGH           AREA       REGIONAL     TRANSIT

AUTHORITY (hereafter “HART”) answers the Complaint herein and states:

                          NATURE OF THE CASE

      1.    HART denies the allegations in paragraph 1.
      2.      HART has insufficient knowledge of Plaintiff’s wishes to admit or

deny the allegations in paragraph 2 and, accordingly, denies the same.

      3.      HART admits that it prohibits certain categories of advertising

without regard to viewpoint. The remaining allegations in paragraph 3 are denied.

      4.      HART denies the allegations in paragraph 4.

      5.      HART denies the allegations in paragraph 5.

      6.      HART denies the allegations in paragraph 6.

      7.      HART denies the allegations in paragraph 7.

      8.      HART denies the allegations in paragraph 8.

                        IDENTIFICATION OF PARTIES

      9.      HART is without sufficient knowledge to admit the allegations in

paragraph 9 and, accordingly, denies the same.

      10.     HART admits that Exhibit A is a copy of the Hillsborough Transit

Authority Policy Manual.       HART denies any allegations in paragraph 10

inconsistent with the language of Exhibit A.

      11.     HART admits that it retained Vector Media as its advertising

contractor.    HART admits that Vector Media initially denied Plaintiff’s

advertisement, which was ultimately denied by HART. HART admits that its

policies are attached to the Complaint as Exhibit A. HART denies any allegations

in paragraph 11 inconsistent with the language of Exhibit A.


                                         2
      12.   HART admits that its policy is attached to the Complaint as

Exhibit A. HART denies any allegations in paragraph 12 inconsistent with the

language of Exhibit A.

      13.   HART admits the allegations in paragraph 13.

      14.   HART admits that Defendant Ruthie Reyes Burckard was HART’s

interim CEO and is currently HART’s Deputy Chief of Transportation. HART

denies the remaining allegations of paragraph 14.

                         JURISDICTION AND VENUE

      15.   HART admits the allegations of paragraph 15 for jurisdictional

purposes only.

      16.   HART admits the allegations of paragraph 16 for jurisdictional

purposes only.

                          FACTUAL ALLEGATIONS

      A.    Young Israel

      17.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 17 and, accordingly, denies the same.

      18.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 18 and, accordingly, denies the same.

      19.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 19 and, accordingly, denies the same.


                                         3
      20.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 20 and, accordingly, denies the same.

      21.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 21 and, accordingly, denies the same.

      22.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 22 and, accordingly, denies the same.

      23.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 23 and, accordingly, denies the same.

      24.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 24 and, accordingly, denies the same.

      25.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 25 and, accordingly, denies the same.

      26.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 26 and, accordingly, denies the same.

      27.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 27 and, accordingly, denies the same.

      28.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 28 and, accordingly, denies the same.

      29.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 29 and, accordingly, denies the same.


                                         4
      30.    HART is without sufficient knowledge to admit or deny the

allegations in paragraph 30 and, accordingly, denies the same.

      B.     HART and Its Advertising Policy

      31.    HART admits the allegations in paragraph 31.

      32.    HART denies the allegations in paragraph 32.

      33.    HART admits its policy is attached to the Complaint as Exhibit A.

HART denies any allegations in paragraph 33 inconsistent with the language of

Exhibit A.

      34.    HART admits its policy is attached to the Complaint as Exhibit A.

HART denies any allegations in paragraph 34 inconsistent with the language of

Exhibit A.

      35.    HART admits its policy is attached to the Complaint as Exhibit A.

HART denies any allegations in paragraph 35 inconsistent with the language of

Exhibit A.

      36.    HART admits its policy is attached to the Complaint as Exhibit A.

HART denies any allegations in paragraph 36 inconsistent with the language of

Exhibit A.

      37.    HART admits its policy is attached to the Complaint as Exhibit A.

HART denies any allegations in paragraph 37 inconsistent with the language of

Exhibit A.


                                         5
        38.   HART admits its policy is attached to the Complaint as Exhibit A.

HART denies any allegations in paragraph 38 inconsistent with the language of

Exhibit A.

        39.   HART denies the allegations in paragraph 39.

        C.    HART’S Inconsistent and Arbitrary Enforcement

        40.   HART denies the allegations in paragraph 40.

        41.   HART admits it previously permitted advertisements for St. Leo

University. HART is without sufficient knowledge to admit or deny the remaining

allegations in paragraph 41.

        42.   HART admits it allowed the Center for American-Islamic Relations to

purchase advertisements in 2013. HART is without sufficient knowledge to admit

or deny the remaining allegations of paragraph 42 and, accordingly, denies the

same.

        43.   HART admits it has allowed Alcoholics Anonymous to purchase

advertisements in the past. HART is without sufficient knowledge to admit or

deny the remaining allegations of paragraph 43.

        44.   HART admits that it amended its policies in 2013 and regularly

updates its policies. HART admits that Exhibit A is a copy of its policies and it

denies any allegations in paragraph 44 inconsistent with Exhibit A. The remaining

allegations of paragraph 44 are denied.


                                          6
      45.   HART’s board meetings are public record and, accordingly, it denies

any allegations inconsistent with the transcripts from those board meetings.

      46.   HART’s board meetings are public record and, accordingly, it denies

any allegations inconsistent with the transcripts from those board meetings.

      47.   HART’s board meetings are public record and, accordingly, it denies

any allegations inconsistent with the transcripts from those board meetings.

      48.   HART denies the allegations in paragraph 48.

      49.   HART admits that it has allowed certain non-profit groups to purchase

advertisements from HART at discounted rates. The remaining allegations in

paragraph 49 are denied.

      50.   HART admits that it has previously decorated its buses for its “Stuff-

a-Bus” charitable project. HART’s board meetings are public record and it denies

any allegation inconsistent with the official transcript from such board meetings as

alleged in paragraph 50.

      51.   HART denies the allegations in paragraph 51.

      D.    HART’S Rejection Of Young Israel’s Chanukah on Ice
            Advertisement

      52.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 52 and, accordingly, denies the same.




                                         7
      53.   HART is without sufficient knowledge to admit or deny the

allegations in paragraph 53 and, accordingly, denies the same.

      54.   HART admits Plaintiff contacted HART’s advertising contractor

regarding Plaintiff’s Chanukah on Ice program for 2020.          HART is without

sufficient knowledge to admit or deny the remaining allegations in paragraph 54

and, accordingly, denies the same.

      55.   HART admits the allegations in paragraph 55.

      56.   HART admits that Exhibit B is an e-mail from Plaintiff to Vector

Media submitting its advertisement for its Chanukah on Ice for consideration. The

remaining allegations in paragraph 56 are denied.

      57.   The advertisement submitted by Plaintiff speaks for itself. HART

denies any allegations in paragraph 57 inconsistent with the language of the

advertisement.

      58.   The advertisement submitted by Plaintiff speaks for itself. HART

denies any allegations in paragraph 58 inconsistent with the language of the

advertisement.

      59.   HART admits that Exhibit C is a response from Vector Media to

Plaintiff. HART denies any allegations in paragraph 59 inconsistent with the

language of Exhibit C.




                                         8
      60.    HART admits that Exhibit D contains correspondence between Vector

Media and Plaintiff regarding the advertisement. HART denies any allegations

inconsistent with the language of Exhibit D.

      61.    HART admits that correspondences from Plaintiff are attached as

Exhibits E and F to the Complaint. HART denies the allegations inconsistent with

the language of Exhibits E and F.

      62.    HART admits the allegations in paragraph 62.

      63.    HART     admits    that   Exhibit G     to    the    Complaint        contains

correspondence with revisions to the advertisement dated December 8, 2020.

HART denies any allegations in paragraph 63 inconsistent with the language of

Exhibit G.

      64.    HART     admits   that    Exhibit H    to    the    Complaint    is    e-mail

correspondence from Plaintiff to HART.             HART denies any allegations in

paragraph 64 inconsistent with the language of Exhibit H.

      65.    HART admits that Exhibit I is the response from Defendant Burckard

rejecting Plaintiff’s advertisement. HART denies any allegations in paragraph 65

inconsistent with the language of Exhibit I.

      66.    HART denies the allegations in paragraph 66.

      67.    HART denies the allegations in paragraph 67.

      68.    HART denies the allegations in paragraph 68.


                                          9
      69.    HART denies the allegations in paragraph 69.

                            CLAIMS FOR RELIEF
                                    Count I
                                42 U.S.C. § 1983
                     First Amendment Freedom of Speech:
                  Facial Content and Viewpoint Discrimination

      70.    HART restates and realleges each of its responses to the allegations in

paragraphs 1 through 69 as if fully set forth herein.

      71.    HART denies the allegations in paragraph 71.

      72.    HART denies the allegations in paragraph 72.

      73.    HART denies the allegations in paragraph 73.

      74.    HART denies the allegations in paragraph 74.

      75.    HART denies the allegations in paragraph 75.

      76.    HART denies the allegations in paragraph 76.

      77.    Paragraph 77 contains legal conclusions to which no response from

HART is required. HART denies any allegations in paragraph 77 inconsistent with

the cases cited therein.

      78.    Paragraph 78 contains legal conclusions to which no response from

HART is required. HART denies any allegations in paragraph 78 inconsistent with

the cases cited therein.

      79.    HART denies the allegations in paragraph 79.

      80.    HART denies the allegations in paragraph 80.

                                          10
      81.    HART denies the allegations in paragraph 81.

      82.    Paragraph 82 contains legal conclusions to which no response from

HART is required. HART denies any allegations in paragraph 82 inconsistent with

the cases cited therein.

      83.    HART denies the allegations in paragraph 83.

                                  Count II
                              42 U.S.C. § 1983
                    First Amendment Freedom of Speech:
               As-Applied Content and Viewpoint Discrimination

      84.    HART restates and realleges each of its responses to the allegations in

all preceding paragraphs as if fully set forth herein.

      85.    HART denies the allegations in paragraph 85.

      86.    HART denies the allegations in paragraph 86.

      87.    HART denies the allegations in paragraph 87.

      88.    HART denies the allegations in paragraph 88.

      89.    HART admits that HART sells advertising, in part to raise revenue.

HART is without sufficient knowledge to admit or deny the remaining allegations

in paragraph 89 and, accordingly, denies the same.

      90.    HART denies the allegations in paragraph 90.

      91.    HART denies the allegations in paragraph 91.

      92.    HART denies the allegations in paragraph 92.


                                          11
                                    Count III
                                 42 U.S.C. § 1983
                      First Amendment Freedom of Speech:
                      Facially Arbitrary Speech Restrictions

      93.    HART restates and realleges each of its responses to the allegations in

all preceding paragraphs as if fully set forth herein.

      94.    HART denies the allegations in paragraph 94.

      95.    HART’s board of director meetings are public record and HART

denies any allegations in paragraph 95 inconsistent with the transcript from the

board of director meeting on September 23, 2013, in paragraph 95.

      96.    HART denies the allegations in paragraph 96.

      97.    HART denies the allegations in paragraph 97.

      98.    Paragraph 98 contains legal conclusions to which no response from

HART is required. HART denies any allegations in paragraph 98 inconsistent with

the cases cited therein.

      99.    Paragraph 99 contains legal conclusions to which no response from

HART is required. HART denies any allegations in paragraph 99 inconsistent with

the cases cited therein.

      100. HART denies the allegations in paragraph 100.

                                   Count IV
                                42 U.S.C. § 1983
                     First Amendment Freedom of Speech:
                    As-Applied Arbitrary Speech Restrictions

                                          12
      101. HART restates and realleges each of its responses to the allegations in

all preceding paragraphs as if fully set forth herein.

      102. HART denies the allegations in paragraph 102.

      103. HART denies the allegations in paragraph 103.

      104. HART denies the allegations in paragraph 104.

      105. HART admits that its advertisement policy has sought to exclude

primarily religious content since around September 2008.

      106. HART admits that it accepted advertisements of a non-religious

nature from St. Leo University. The remaining allegations in paragraph 106 are

denied.

      107. HART admits that it accepted advertisements of a non-religious

nature from Alcoholics Anonymous. The remaining allegations in paragraph 107

are denied.

      108. HART admits that it allowed CAIR to purchase advertisements of a

non-religious manner. The remaining allegations in paragraph 108 are denied.

      109. HART denies the allegations in paragraph 109.

      110. HART denies the allegations in paragraph 110.

      111. HART denies the allegations in paragraph 111.

                                   Count V
                               42 U.S.C. § 1983
                   First Amendment Free Exercise of Religion:

                                          13
                          Discrimination Against Religion

      112. HART restates and realleges each of its responses to the allegations in

all preceding paragraphs as if fully set forth herein.

      113. Paragraph 113 contains legal conclusions to which no response from

HART is required. HART denies any allegations in paragraph 113 inconsistent

with the cases cited therein. The remaining allegations in paragraph 113 are

denied.

      114. HART denies the allegations in paragraph 114.

      115. Paragraph 115 contains legal conclusions to which no response from

HART is required. HART denies any allegations in paragraph 115 inconsistent

with the cases cited therein. HART denies the factual allegations in paragraph 115.

      116. Paragraph 116 contains legal conclusions to which no response from

HART is required. HART denies any allegations in paragraph 116 inconsistent

with the cases cited therein.

      117. Paragraph 117 contains legal conclusions to which no response from

HART is required. HART denies any allegations in paragraph 117 inconsistent

with the cases cited therein.      HART further denies all factual allegations in

paragraph 117.

      118. HART denies the allegations in paragraph 118.

      119. HART denies the allegations in paragraph 119.


                                          14
                                     Count VI
                                 42 U.S.C. § 1983
                              Fourteenth Amendment:
                                 Equal Protection

      120. HART restates and realleges each of its responses to the allegations in

all preceding paragraphs as if fully set forth herein.

      121. HART denies the allegations in paragraph 121.

      122. HART denies the allegations in paragraph 122.

      123. HART denies the allegations in paragraph 123.

      124. HART denies the allegations in paragraph 124.

      125. HART denies the allegations in paragraph 125.

      126. HART denies the allegations in paragraph 126.

                                     Count VII
                                 42 U.S.C. § 1983
                              Fourteenth Amendment:
                                    Due Process

      127. HART restates and realleges each of its responses to the allegations in

all preceding paragraphs as if fully set forth herein.

      128. HART denies the allegations in paragraph 128.

      129. Paragraph 129 contains legal conclusions to which no response from

HART is required. HART denies any allegations in paragraph 129 inconsistent

with the Due Process Clause. HART further denies all factual allegations in

paragraph 129.

                                          15
      130. HART denies the allegations in paragraph 130.

      WHEREFORE,          Defendant    HILLSBOROUGH           AREA      REGIONAL

TRANSIT AUTHORITY respectfully requests this Court dismiss Plaintiff’s

Complaint, that Plaintiff take nothing, and Defendant be granted all relief which

this Court deems just and proper.

                       ATTORNEY’S FEES AND COSTS

      Pursuant to 42 U.S.C. § 1988, the Defendants are entitled to their attorneys’

fees to be paid by the Plaintiff and are entitled to costs pursuant to Federal Rule of

Civil Procedure 54.




                                         16
                          AFFIRMATIVE DEFENSES

                       FIRST AFFIRMATIVE DEFENSE
                            ADVISORY OPINION

      The Plaintiff asks this Court to “enter an injunction permanently preventing

Defendants from enforcing the prohibition against “[a]dvertisements that primarily

promote a religious faith or religious organization,” and require full compliance

with the U.S. Constitution.” The request is directed to action that has not yet

occurred and about which the Plaintiff provides no facts or information that such

action is about to occur.” Article III does not permit courts to issue advisory
                                                                      th
opinions.” Sirpal v. Univ. of Miamii, 509 Fed. Appx. 924, 932 (11 Cir. Feb. 19,
                                                                 th
2013) (citing BankWest, Inc. v. Baker, 446 F. 3d 1358, 1367 (11 Cir. 2006) (“If

we addressed issues that might arise, we would be rendering an advisory opinion

on future conduct and events that may never occur, something which Article III

does not permit us to do.”).

                     SECOND AFFIRMATIVE DEFENSE
                         NON-PUBLIC FORUM

      Defendant affirmatively states that while it allowed certain advertisements

referenced in the Complaint in the past, Defendant amended its advertisement

policy to prohibit certain content of speech creating a non-public forum on its

vehicles.



                                       17
                       THIRD AFFIRMATIVE DEFENSE
                        REASONABLE LIMITATIONS.

      Defendant states its advertising policy is not intended to discriminate or

suppress any viewpoint but simply to impose reasonable limitations consistent with

Defendant’s legitimate interest in maintaining its vehicles for their dedicated use.

                    FOURTH AFFIRMATIVE DEFENSE
                 DEFENDANT’S COMPELLING INTERESTS

      Defendant states its advertising policy is not intended to discriminate or

suppress any viewpoint but a management tool adopted by Defendant based on its

experiences, including being sued for certain advertisements, in order to further

Defendant’s compelling interests in maintaining safe, reliable and a non-

controversial public transportation services for Hillsborough County, Florida.

                FIFTH AFFIRMATIVE DEFENSE
   DEFENDANT’S LEGITIMATE NON-DISCRIMINATORY PURPOSE

      Defendant states it has a legitimate, non-discriminatory purpose for the

challenged policy. HART’s advertising policy is not intended to discriminate or

suppress any viewpoint and Defendant did not harbor any discriminatory intent or

pro-religion or anti-religion bias in its decision-making process.         Defendant

reasonably concluded that religious advertisements interfere with HART’s ability

to provide safe, reliable transportation to the community and fostered community

and employee opposition all of which impeded HART’s reasonable goals and

purpose.
                                          18
                       SIXTH AFFIRMATIVE DEFENSE
                          NO IRREPARABLE HARM

      Defendant states that even if Plaintiff is entitled to any relief it is not entitled

to the extraordinary remedy of injunctive relief as Plaintiff cannot establish it will

suffer any irreparable harm through enforcement of Defendant’s advertisement

policy. Plaintiff has successfully operated its programs for years without ever

requiring or seeking to advertise its programs with Defendant prior to 2020.

                 SEVENTH AFFIRMATIVE DEFENSE
            BALANCE OF EQUITIES AND PUBLIC INTERESTS

      Defendant states that any alleged violation of Plaintiff’s rights do not entitle

Plaintiff to injunctive relief as any damage to Plaintiff is outweighed by the impact

on employee morale, community opposition, lawsuits, security concerns,

vandalism, and administrative burdens that HART reasonably based its decision to

adopt the advertisement policy and the public’s interest in maintaining safe,

reliable, non-controversial public transportation throughout Hillsborough County.

                      EIGHTH AFFIRMATIVE DEFENSE
                              NO DAMAGES

      Defendant states that Plaintiff has admittedly suffered no damages through

enforcement of the challenged policy. Plaintiff was unable to hold its Chanukah

on Ice program in 2020 due to COVID-19. Accordingly, Plaintiff’s inability to run

its advertisement for the Chanukah on Ice program saved Plaintiff from spending



                                           19
money on advertisements for a program that never happened. As such, Plaintiff

has no damages arising from the enforcement of HART’s challenged policy.

                       NINTH AFFIRMATIVE DEFENSE
                                 SETOFF

      Defendant states that Plaintiff was unable to hold its Chanukah on Ice

program in 2020 due to COVID-19. Accordingly, Plaintiff’s inability to run its

advertisement for the Chanukah on Ice program saved Plaintiff from spending

money on advertisements for a program that never happened. As such, Defendant

should receive an offset against any damages awarded against Defendant for the

savings Plaintiff received as a result of HART’s enforcement of its advertisement

policy.

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 2, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to:

Luke Goodrich, Esq.                      lgoodrich@becketlaw.org
Joseph Davis, Esq.                       jdavis@becketlaw.org
William J. Haun, Esq.                    whaun@becketlaw.org
Edward M. Wenger, Esq.                   EdW@hgslaw.com
Howard Slugh, Esq.                       hslugh@jcrl.org


                           /s/ David W. Adams
                           DAVID W. ADAMS
                           Florida Bar No. 0892416
                           ZACHARY J. GLASER
                                          20
Florida Bar No. 0048059
Bennett, Jacobs & Adams, P.A.
Post Office Box 3300
Tampa, Florida 33601
Telephone: (813) 272-1400
Facsimile: (866) 844-4703
Email: dadams@bja-law.com; zglaser@bja-law.com
Secondary: sbrant@bja-law.com
Attorneys for Hillsborough Area Regional Transit
Authority, Adelee Le Grand, and Ruthie Reyes Burckard




             21
